PER CURIAM.
Finding no merit in appellant’s contention that the trial court erred in revoking his probation for providing an incorrect address to a probation officer, providing false information to the community control office, and failing to report to his community control officer, McPherson v. State, 530 So.2d 1095 (Fla. 1st DCA 1988); Bass v. State, 473 So.2d 1367 (Fla. 1st DCA 1985), we affirm the revocation of probation.
The state concedes that the trial court erred in sentencing defendant in excess of the statutory maximum. Where the guidelines sentence “exceeds the maximum sentence provided by statute for that offense, the statutory maximum sentence should be imposed.” Fla.R.Crim.P. 3.701(d)(10); Sears v. State, 539 So.2d 1174 (Fla. 4th DCA 1989). Consequently, we remand for resentencing.
Probation revocation affirmed; remanded for resentencing.